Title: To John Adams from Louisa Catherine Johnson Adams, 29 November 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					29 Nov.—15 Dec. 1820
				
				29th Rode out and called on my patient who is fast recovering and able to raise his broken arm—In the Evening went to the Drawing Room it was well attended though not crowded—I was teazed in the course of the evening with questions concerning how I should conduct myself in that House as mistress of it for a time for it was likely I should be there in four years I laughed and said that I probably should give offence by endeavouring too much to break through the restraints imposed of having neither dancing or music to enliven  the entertainment—These questions are very disagreeable to me and I find myself puzzled to answer them—If there is any reason to imagine so now a thousand things may happen to prevent it and I should be sorry to set my heart in any thing of the kind being aware of the perpetual changes incident to our institutions and how unstable the plans and prospects of mankind must ever be when looking into futurity—added to which viewing it in the most rational point of view in a situation where so much is expected it is nearly impossible to give general satisfaction even with the best intentions. Neither age sickness or sorrow exempt from censure and nothing but a sullen determination to bear up against the everlasting murmurs which surround you can enable you to go through with any kind of satisfaction—Met Mr. Palfrey who told me he was going immediately to New Orleans he expects to be accompanied by one of Mr Otis’s Sons—He complains bitterly of the Cold of our climate30h. Remained at home all the morning and in the Eveng. went to a party at Mrs. Tayloe’s—We had not the pleasure of hearing the bells and it is said they have not rung since the Col returned—The party was small and pleasant the young Ladies danced but Mary Hellen not being very well did not partake of the amusement—. Mrs. Tayloe is much mortified at the punishment inflicted on Edward and seems inclined to take him from College.1 Decbr. Having had colds we should have been glad to have staid at home but being engaged to accompany Mrs. Calhoun to see two famous dwarfs fashionably called Lilliputians we went to Strothers and were somewhat amused during our visit at what I term the quaint pertness of the young Lady—You probably heard of them when in Boston—My inclination never leads to such sights—I love the beauties of nature enthusiastically but not what must be termed her defects every thing very much differing that with which the imagination has long been familiarised seems to shock the senses and though these two persons have nothing about them the least disagreeable as to their appearance still I felt unwilling to consider them in any other light than as little Children—They sang the girl had nothing remarkable in her voice which was tolerable but the boys sounded like that of an old man or a cracked fiddle producing sounds painfully disagreeable to a musical ear—Mr. A– dined at the Presidents—The dinner was given to the Foreign Ministers the first given to Mr Canning since his arrival in this CountryPassed the Eveng at home alone2 The weather is uncommonly severe more so than was ever remembered so early in the Season and we agreed to remain at home to Nurse—Dr. Morse dined with us and gave us some information concerning the Indians at Mt. Kinaw and some much more welcome concerning my Sister Hariet from whose family we had not heard since the Month of May They are doing as well as we could possibly expect in such a remote situation and she bears up under the variety of misfortune by which she has been assailed with uncommon fortitude—I received a Letter from Mr Hurd of New York presenting me with the famous Weathersfield bonnet to my utter astonishment—He is a gentleman with whom we became acquainted during our residence in Petersburg who visited in our family among a number of other Americans. He sends me this present as a mark of gratitude for attentions there received which was certainly unnecessary and unexpected—I could not reject it but it is contrary to my wish altogether to lay myself under such obligations—I shall certainly wear it in honour of my Country Woman’s ingenuity and exertion answered the above Letter offering my thanks it was perused and approved then transmitted to the Post Office and forgotten—I endeavoured last year to obtain a couple of the Turkey down Tippets but was unsuccessful.3d As they were to have a Methodist Preacher again at the Capitol I did not go not being partial to their noisy vociferation or their affectation of extreme piety—. Understood from some gentlemen who called after Church that the discourse was remarkably good Dr. Jennings has a great reputation and is said to be very learned.4h In the Eveng went into George Town to fetch Fanny Johnson—whom I expect to stay some time with me—The Stage had not arrived and we rode over to Mrs Frye’s to drink Tea with her where I heard of the sudden death of Columbia Peter who was on a visit to her Aunt and expired before her Parents got there—though they were only at the distance of twenty miles—The shock affected me very much but I flattered myself that there was some mistake as Mrs. Lewis had lost a daughter about five weeks since and told Mrs Frye as but she seemed afraid—Returned to Town again but were obliged to return home the Stage not having arrived tho’ it was ten o’clock—5 Went to the Funeral of poor Columbia the rumour of whose death unfortunately proved too true it was well attended—I could not go for being under the necessity of returning to recive Major Graham and Fanny Johnson who we were informed had arrived—I found them sitting at home with Mary and Johnson having shortly arrived from George Town—In the Eveng my company assembled at about half past seven o’clock with the exception of Mr. Rhea who came at half past six and sat with Mr A. until I was dressed. He greeted me very cordially and told me as his visit was to me only he should take his leave before my company assembled and actually left us in about half an hour. The party was not large and Mrs. Seaton who was to have sent the Carriage back for her Sister and Mrs. Smith totally forgot it nine o’clock and they arrived just as the whole of the company were moving off. I could not prevail on them to stay more than a quarter of an hour—On these occasions I am too much occupied to hear much conversation—And little is talked of beside the Missouri business.6 Took Fanny to pay her visits of ceremony and in the Eveng went to Tea at Mrs James Thompson’s—In the Eveng The company small and some good musick by Miss Van Ness on the Harp now the most fashionable instrument—15 I did not know until yesterday my dear Sir that you remained in Boston—Capt Tucker who called here last Eveng. having just arrived informed you well were well and in fine spirits when he left you. Our boys will leave Boston tomorrow and we shall be anxious until they meet us
				
					L. C A.
				
				
			